Citation Nr: 1019712	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  07-26 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a disability rating higher than 10 percent for 
arteriosclerotic coronary artery disease, status post 
angioplasty and coronary artery bypass graft.


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1967.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied a disability rating higher than 
10 percent for the Veteran's arteriosclerotic coronary artery 
disease, status post angioplasty and coronary artery bypass 
graft.

In February 2008, the Board remanded the claim to the to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for further development and consideration.  Unfortunately, 
however, since there was not substantial compliance with the 
directives of that remand, the Board must again remand this 
claim to the RO via the AMC.  See Dyment v. West, 13 Vet. 
App. 141, 
146-47 (1999).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


REMAND

As noted in the prior remand, in an August 2001 decision, the 
Board granted service connection for heart disease, but only 
to the degree that it was aggravated by his service-connected 
posttraumatic stress disorder (PTSD).  In other words, it was 
determined that his PTSD did not cause but merely aggravated 
his heart disease.  The RO effectuated that decision by 
assigning a 10 percent rating based on the level of 
aggravation of heart disease from PTSD.  See C.F.R. § 3.310 
(2009); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(when aggravation of a Veteran's nonservice-connected 
condition is proximately due to or the result of a service- 
connected condition, such veteran shall be compensated for 
the degree of disability, but only that degree, over and 
above the degree of disability existing prior to the 
aggravation).

The Veteran filed an administrative appeal contesting the 10 
percent rating for his heart disease.  In a November 2002 
decision, the Board denied his claim, in part, based on a 
medical opinion indicating it is more likely than not that 
90% of the disability caused by the veteran's cardiac 
condition would be present even in the absence of any 
aggravating factors related to stress - i.e., PTSD.  In other 
words, only 10% of his heart condition is due to his PTSD - 
hence, the 10% rating.

The Veteran recently filed another claim for a higher rating 
for his heart condition.  In June 2006, he had a VA 
examination to determine the severity of his heart condition.  
Unfortunately, the report of that examination is inadequate 
for rating purposes since it makes no attempt to quantify the 
degree of additional impairment to the Veteran's heart 
resulting from his PTSD.  

The Board therefore remanded the case in February 2008 with 
specific instructions that the Veteran be afforded a VA 
examination to determine the current severity of his service-
connected heart disease, and then attempt to quantify the 
degree of additional impairment resulting from any 
aggravation from his service-connected PTSD.  That 
examination was conducted in April 2008.  

A physical examination at that time revealed, among other 
things, left ventricular dysfunction with an ejection 
fraction of less than 50 percent.  This finding alone 
warrants a 60 percent rating under 38 C.F.R. § 4.104, DC 7005 
(2009) - that is, before consideration of the level of 
disability which existed prior to any aggravation by PTSD.  
The examiner, however, did not provide the requested opinion 
as to the degree this disability was aggravated by the 
service-connected PTSD.  After noting the Veteran's other 
risk factors for heart disease - namely, hyperlipidemia, 
hypertension, hypothyroidism, diabetes, and tobacco abuse - 
the examiner stated that "the role, if any, of PTSD in 
aggravating the Veteran's coronary artery disease would 
therefore not be expected to be great, given the multiple, 
other significant causes of coronary artery disease present 
in this Veteran.  

Unfortunately, the phrase, "would [ ] not be great" 
concerning the level of aggravation due to PTSD is too vague 
for rating purposes and does not satisfy the Board's remand 
directives.  See Stegall v. West, 11 Vet. App. 268, 270 
(1998), (holding that a remand by the Board imposes upon the 
Secretary of VA a concomitant duty to ensure compliance with 
the terms of the remand).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Refer the claims file to the VA 
examiner who examined the Veteran in 
April 2008 for an addendum to the 
examination report.  Based on a review of 
the claims file, the examiner should 
attempt to quantify the degree of 
additional impairment to the Veteran's 
service-connected heart condition 
resulting from any aggravation by his 
PTSD.  In making this determination, it 
would be helpful if the examiner would 
comment on the degree the Veteran's heart 
condition is aggravated by his PTSD in 
terms of percentage (e.g. 10%, 20%, 30%, 
etc).  Discuss the rationale of all 
opinions and conclusions expressed.

If, for whatever reason, it is not 
possible or feasible to have this same VA 
examiner provide further comment, then 
have someone else equally qualified to 
make this necessary determination 
comment.  And if this latter situation 
arises, this may necessitate having the 
Veteran reexamined, but this is left to 
the AMC's/RO's discretion.

2.  Then readjudicate the claim in light 
of the additional evidence.  If the claim 
is not granted to the Veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



